IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43521

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 579
                                               )
       Plaintiff-Respondent,                   )   Filed: June 22, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JEDEDIAH RAE HAMMOND,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Jedediah Rae Hammond pled guilty to felony driving under the influence. I.C. § 18-
8004, 18-8005(5). The district court sentenced Hammond to a unified term of seven years, with
a minimum period of confinement of three years. The district court suspended Hammond’s
sentence and placed him on probation. Hammond thereafter admitted to violating the terms of
his probation several times. Ultimately, the district court revoked probation, order execution of
Hammond’s original sentence, but retained jurisdiction. After Hammond’s participation in the
rider program, the district court relinquished jurisdiction. Hammond filed an I.C.R 35 motion for
reduction of his sentence, which the district court denied. Hammond appeals.

                                               1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Hammond’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Hammond’s
Rule 35 motion is affirmed.




                                              2